SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of April 7,
2008, by and between Neurogen Corporation, a Delaware corporation (the
“Company”), and the several purchasers identified in the attached Exhibit A
(individually, a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS
 
A.           The Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”).


B.           The Purchasers wish to purchase from the Company, and the Company
wishes to sell and issue to the Purchasers, upon the terms and conditions stated
in this Agreement: (i) up to an aggregate of 981,411 shares (the “Shares”) of
the Company’s Series A Exchangeable Preferred Stock, par value $0.025 per share
(the “Series A Preferred Stock”) and (ii) warrants in the form attached hereto
as Exhibit B (the “Warrants”) to purchase shares of the Company’s common stock,
par value $0.025 per share (the “Common Stock”). Solely for descriptive purposes
as set forth herein, the Shares and Warrants may be denominated in “Units”, with
each Unit consisting of one Share and one Warrant exercisable for a number of
shares of Common Stock equal to 50% of the number of shares of Common Stock into
which one Share is exchangeable. Subject to the transfer restrictions set forth
herein, the Shares and the Warrants will be immediately separable upon issuance.
The Common Stock issuable upon Exchange shall be referred to herein as the
“Exchange Shares” and the shares of Common Stock underlying the Warrants shall
be referred to herein as the “Warrant Shares.” The Shares, the Warrants, the
Exchange Shares and the Warrant Shares shall collectively be referred to herein
as the “Securities.”


C.           Subject to the terms and conditions set forth herein, 981,411 Units
will be issued and sold to the Purchasers on the Closing Date (as defined below)
for a per Unit purchase price equal to $31.20 (the “Per Unit Purchase Price”),
or $30,620,023.20 in the aggregate.


D.           Contemporaneously with the sale of the Units, the parties hereto
will execute and deliver a Registration Rights Agreement, in the form attached
hereto as Exhibit C (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights under the Securities
Act, and the rules and regulations promulgated thereunder, and applicable state
securities laws.


AGREEMENT


In consideration of the mutual agreements, representations, warranties and
covenants herein contained, the parties hereto agree as follows:
 
1.  
Definitions.  As used in this Agreement, the following terms shall have the
following respective meanings:

 
(a) “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.
 
(b) “Certificate of Designations” means the Certificate of Designations, Number,
Voting Powers, Preferences and Rights of Series A Preferred Stock of the
Company, substantially in the form attached hereto as Exhibit D.
 
(c) “Exchange” means the exchange of the Series A Preferred Stock for shares of
Common Stock in accordance with the terms of the Certificate of Designations.
 
(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.
 
(e) “Majority Purchasers” shall mean Purchasers holding a majority of the Shares
issued hereunder; provided however, that with respect to any amendment to
Exhibit A or the proviso of this definition (other than immaterial changes to
correct definitive legal names of the Purchasers set forth in Exhibit A) it
shall mean a unanimous vote of all of the Purchasers.
 
(f) “Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of the date hereof, among the Company and the Purchasers.
 
(g) “Registration Statement” shall mean any registration statement to be filed
by the Company pursuant to Registration Rights Agreement.
 
(h) “SEC Documents” shall mean: (i) the Company’s Annual Report on Form 10-K for
the year ended December 31, 2007, as amended on April 4, 2008; and (ii) any
other statement, report, registration statement (other than registration
statements on Form S-8) or definitive proxy statement filed by the Company with
the SEC following the date hereof.
 
(i) “Transaction Agreements” shall mean this Agreement, the Warrants and the
Registration Rights Agreement.
 
2.  
Authorization of Shares; Purchase and Sale of Units.

 
2.1 Authorization of Shares.  On or prior to the Closing, the Company shall have
authorized the sale and issuance of up to an aggregate of 981,411 Units, on the
terms and conditions set forth in this Agreement. The terms, limitations and
relative rights and preferences of the Shares shall be as set forth in the
Certificate of Designations.
 
2.2 Purchase and Sale. Subject to and upon the terms and conditions set forth in
this Agreement, the Company agrees to issue and sell to each Purchaser, and each
Purchaser, severally and not jointly with the other Purchasers, hereby agrees to
purchase from the Company, at the Closing (as defined below), the number of
Units set forth opposite the name of such Purchaser under the heading “Number of
Units to be Purchased” on Exhibit A hereto, for a per Unit purchase price equal
to the Per Unit Purchase Price.  The total purchase price payable by each
Purchaser for the Units that such Purchaser is hereby agreeing to purchase at
the Closing is set forth opposite the name of such Purchaser under the heading
“Aggregate Purchase Price” on Exhibit A hereto (such Purchaser’s “Closing
Purchase Price”).
 
2.3 Closing.  Upon confirmation that all of the conditions to closing specified
in Sections 5.1 and/or 5.2 have been satisfied or duly waived by the Purchasers
and/or the Company, as applicable, the Company shall deliver to Latham & Watkins
LLP, counsel to the Company, in trust, a certificate or certificates, registered
in such name or names as the Purchasers may designate, representing the Units,
with instructions that such certificates are to be held for release to the
Purchasers only upon payment in full of the Closing Purchase Price to the
Company by all the Purchasers.  Upon such receipt by Latham & Watkins LLP of
such certificates, each Purchaser shall promptly, but no more than one Business
Day thereafter, cause a wire transfer in same day funds to be sent to the
account of the Company as instructed in writing by the Company, in the amount
representing such Purchaser’s Closing Purchase Price as set forth on Exhibit A
hereto.  On the date (the “Closing Date”) the Company receives the Closing
Purchase
 
2.4 Price from all of the Purchasers, the certificates evidencing the Units
shall be released to the Purchasers (the “Closing”).  The Closing shall take
place at the offices of Latham & Watkins LLP, 650 Town Center Drive, 20th Floor,
Costa Mesa, CA 92626-1925, or at such other location and on such other date as
the Company and the Purchasers shall mutually agree.
 
3.  
Representations and Warranties of the Company.

 
Except as otherwise described in the SEC Documents or in the Disclosure Schedule
delivered herewith (and dated as of the date of this Agreement), the Company
hereby represents and warrants to each of the Purchasers as follows:
 
3.1 Financial Statements. The financial statements of the Company included in
the SEC Documents, together with the related schedules and notes, present fairly
the financial position of the Company and its consolidated subsidiaries at the
dates indicated and the statement of operations, stockholders’ equity and cash
flows of the Company and its consolidated subsidiaries for the periods
specified; said financial statements have been prepared in conformity with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods involved. No other financial statements or schedules are
required to be included in the SEC Documents. Any disclosures contained in the
SEC Documents regarding “non-GAAP financial measures” (as such term is defined
by the rules and regulations of the Commission) comply with Regulation G of the
Exchange Act and Item 10 of Regulation S-K under the Securities Act, to the
extent applicable. There are no material off-balance sheet transactions,
arrangements, obligations (including contingent obligations), or any other
relationships with unconsolidated entities or other persons, that may have a
material effect on the Company’s financial condition, changes in financial
condition, results of operations, liquidity, capital expenditures, capital
resources or significant components of revenue or expenses.
 
3.2 No Material Adverse Change in Business. Since December 31, 2007: (a) there
has been no material adverse change, or any development that would be reasonably
expected to result in a material adverse change, in the condition, financial or
otherwise, or in the earnings or business affairs of the Company and the
Subsidiary (as defined below) taken as a whole, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”); (b) there have been
no transactions entered into by the Company or any the Subsidiary, other than
those in the ordinary course of business, which are material with respect to the
Company and the Subsidiary taken as a whole; (c) there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock; and (d) the Company has not incurred any debt (excluding
accrued expenses and trade payables) or other liability (whether or not required
to be reflected on a balance sheet) for borrowed funds at any time outstanding,
exceeding $1.0 million.
 
3.3 Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has full corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the SEC Documents and
to enter into and perform its obligations under the Transaction Agreements; and
the Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not reasonably be expected to result in a Material Adverse
Effect.
 
3.4 Good Standing of Subsidiary. Neurogen Properties, LLC (the “Subsidiary”) has
been duly formed and is validly existing as a limited liability company in good
standing under the laws of the jurisdiction of its formation, has limited
liability company power and authority to own, lease and operate its properties
and to conduct its business as described in the SEC Documents, and is duly
qualified as a foreign limited liability company to transact business and is in
good standing in each jurisdiction in which
 
3.5 such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not reasonably be expected to result in
a Material Adverse Effect; all of the issued and outstanding membership
interests of the Subsidiary have been duly authorized and are validly issued,
fully-paid and non-assessable and are owned by the Company free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity; and
none of the outstanding membership interests of the Subsidiary were issued in
violation of the preemptive or similar rights of any securityholder of the
Subsidiary. The Subsidiary is the only subsidiary of the Company.
 
3.6 Capitalization. Immediately prior to the Closing, the authorized capital
stock of the Company consisted of 75,000,000 shares of Common Stock and
2,000,000 shares of preferred stock, par value $0.025 per share (the “Preferred
Stock”), of which 981,411 shares have been designated as Series A Preferred
Stock. As of immediately following the Closing and assuming all Purchasers
purchase the Units indicated on Exhibit A:
 
(a) The issued and outstanding capital stock of the Company will consist of: (x)
42,051,770 shares of Common Stock; and (y) 981,411 shares of Series A Preferred
Stock; and
 
(b) The Company will have an aggregate of: (x) 5,174,348 shares of Common Stock
reserved for issuance upon the exercise of outstanding options granted under the
Company’s outstanding option plans and employee stock purchase programs
(collectively, the “Option Plans”); (y) no Exchange Shares reserved for issuance
upon the Exchange and (z) 12,758,343 Warrant Shares reserved for issuance upon
exercise of the Warrants.
 
Except for the warrants and options granted under the Option Plans, the Company
does not have outstanding any options to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
its capital stock. All of the shares of issued and outstanding capital stock of
the Company have been duly authorized and validly issued and are fully paid and
non assessable, and none of the outstanding shares of capital stock of the
Company was issued in violation of the preemptive or other similar rights of any
securityholder of the Company.
 
3.7 Authorization of Agreement. The Company has full corporate power and
authority to (a) enter into the Transaction Agreements and to consummate the
transactions contemplated hereby and thereby and (b) authorize, execute, issue,
and deliver the Units as contemplated by the Transaction Agreements. The
Transaction Agreements have been duly authorized, executed and delivered by the
Company, and constitute legal and binding obligations of the Company,
enforceable in accordance with their terms, except to the extent that rights to
indemnity hereunder may be limited by federal or state securities laws and
except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization or similar laws affecting the rights of
creditors generally and subject to general principles of equity.
 
3.8 Authorization of the Securities.
 
(a) The Units to be issued at the Closing have been duly authorized and reserved
for issuance and sale to the Purchasers pursuant to this Agreement, and, when
issued and delivered by the Company pursuant to this Agreement against payment
of the consideration set forth herein, the Closing will be duly and validly
issued and fully paid and non-assessable.
 
(b) After giving effect to the stockholder approval of the Proposal,  the
Exchange shares will be duly authorized and reserved for issuance to the holders
of the Shares, and, when issued and delivered by the Company pursuant to the
terms of the Shares, will be duly and validly issued and fully paid and
non-assessable.
 
(c) The Warrant Shares underlying the Warrants to be issued at the Closing have
been duly and validly authorized and reserved for issuance upon exercise of the
Warrants, and, when issued and delivered by the Company pursuant to the holder
of such Warrant against payment of the consideration set forth therein, the
Warrant Shares will be duly and validly issued and fully paid and
non-assessable.
 
(d) No holder of the Securities will be subject to personal liability by reason
of being such a holder, and the issuance of the Securities is not and will not
be subject to preemptive or other similar rights of any securityholder of the
Company.
 
3.9 Absence of Defaults and Conflicts. Neither the Company nor the Subsidiary is
(A) in violation of its charter or by-laws, or (B) except for such defaults that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect, in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any material contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or the Subsidiary is a party
or by which it or any of them may be bound, or to which any of the property or
assets of the Company or the Subsidiary is subject (collectively, “Agreements
and Instruments”) and the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated herein and compliance by
the Company with its obligations hereunder, do not and will not, whether with or
without the giving of notice or passage of time or both, conflict with or
constitute a breach of, or default or Repayment Event (as defined below) under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or the Subsidiary pursuant to, the
Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or liens, charges or encumbrances that would not be reasonably
likely to result in a Material Adverse Effect), nor will such action result in
(C) any violation of the provisions of the charter or by laws of the Company or
the Subsidiary or (D) except for such violations that would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
a violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Company or the Subsidiary or any of
their assets, properties or operations. As used herein, a “Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or the Subsidiary.
 
3.10 Absence of Labor Dispute. No material labor dispute with the employees of
the Company or the Subsidiary exists or, to the knowledge of the Company, is
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any of the Subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.
 
3.11 Absence of Proceedings. There is no claim, action, suit, proceeding,
inquiry, audit, review or investigation before or brought by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened against the Company or the Subsidiary, or,
to the knowledge of the Company, otherwise involving the Company or the
Subsidiary which is required to be disclosed in the SEC Documents (other than as
disclosed therein), or which would be reasonably likely to result in a Material
Adverse Effect, or which would be reasonably likely to materially and adversely
affect the consummation of the transactions contemplated in this Agreement or
the performance by the Company of its obligations hereunder; the aggregate of
all pending legal or governmental proceedings to which the Company or the
Subsidiary is a party or of which any of their respective property or assets is
the subject which are not described in the SEC Documents, including ordinary
routine litigation incidental
 
3.12 to the Company’s conduct of its business, would not be reasonably likely to
result in a Material Adverse Effect.
 
3.13 Absence of Rulemaking or Similar Proceedings. To the Company’s knowledge,
there are no rulemaking or similar proceedings before the Food and Drug
Administration, the Department of Health and Human Services, the Centers for
Medicare and Medicaid Services or any other federal, state, local or foreign
governmental bodies that regulate the Company’s or the Subsidiary’s activities,
which would reasonably be expected to have a Material Adverse Effect.
 
3.14 Accuracy of Descriptions and Exhibits. There are no statutes, regulations,
contracts or documents which are required to be described in the SEC Documents
or to be filed as exhibits thereto which have not been so described and filed as
required.
 
3.15 Possession of Intellectual Property. The Company and the Subsidiary own or
license or have rights to use, make, sell, and otherwise exploit, all
Intellectual Property necessary for the conduct of the Company’s business as now
conducted except as such failure to own or license such rights would not have a
Material Adverse Effect. To the knowledge of the Company, there is no
infringement, misappropriation or violation by other parties of any Intellectual
Property described in the preceding sentence, except as such infringement,
misappropriation or violation would not reasonably be expected to have a
Material Adverse Effect. Except as previously disclosed in the Company’s filings
with the SEC, there is no pending, or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others to which the Company or
the Subsidiary is a party, or to the knowledge of the Company, otherwise
challenging the Company’s or the Subsidiary’s rights in or to, or exploitation
of, any such Intellectual Property, and the Company has no knowledge of any
facts which would form a reasonable basis for any such claim. The Intellectual
Property owned by the Company and, to the knowledge of the Company, the
Intellectual Property licensed to the Company have not been adjudged invalid or
unenforceable, in whole or in part, and there is no pending or, to the knowledge
of the Company, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any Intellectual Property, and the Company
has no knowledge of any facts which would form a reasonable basis for any such
claim. There is no pending or to the knowledge of the Company, threatened
action, suit, proceeding or claim by others that the Company infringes,
misappropriates or otherwise violates any Intellectual Property or other
proprietary rights of others, and the Company has not received any written
notice of such claim and has no knowledge of any other fact which would form a
reasonable basis for any such claim. To the Company’s knowledge, no employee or
independent contractor of the Company is in violation of any term of any
employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer or
independent contractor where the basis of such violation relates to such
employee’s employment or independent contractor’s engagement with the Company or
actions undertaken while employed or engaged with the Company, except as such
violation would not reasonably be expected to have a Material Adverse Effect.
“Intellectual Property” shall mean all patents, patent rights, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures owned, licensed or used by the Company.
 
3.16 Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations hereunder, in connection with the
offering, issuance or sale of the Units hereunder or the consummation of the
transactions contemplated by this Agreement, except such as: (a) have been
already obtained or made; or (b) as may
 
3.17 be required under the Securities Act, the rules and regulations promulgated
thereunder or state securities laws.
 
3.18 Absence of Manipulation. Neither the Company nor, to the knowledge of the
Company any affiliate of the Company has taken, nor will the Company or, to the
knowledge of the Company, any affiliate take, directly or indirectly, any action
which is designed to or which has constituted or which would be expected to
cause or result in stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Securities.
 
3.19 Possession of Licenses and Permits. The Company and the Subsidiary possess
such regulatory and quasi-regulatory permits, licenses, approvals, consents and
other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the business now operated by them, except where the failure
so to possess would not, singly or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; the Company and the Subsidiary are in
compliance with the terms and conditions of all such Governmental Licenses,
except where the failure so to comply would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; all of the
Governmental Licenses are valid and in full force and effect, except when the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; and neither the
Company nor the Subsidiary has received notice of any proceedings relating to
the revocation or modification of any such Governmental Licenses which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to result in a Material Adverse Effect.
 
3.20 Regulatory Authorities.
 
(a) The Company and the Subsidiary: (A) are and at all times have been in
material compliance with all statutes, rules or regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product manufactured or distributed by the
Company (“Applicable Laws”); (B) have not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other written correspondence
or written notice from the U.S. Food and Drug Administration or any other
federal, state or foreign governmental authority having authority over the
Company (“Governmental Authority”) alleging or asserting material noncompliance
with any Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) possess all Authorizations (except
as would not reasonably be expected to have a Material Adverse Effect) and such
Authorizations are valid and in full force and effect and are not in material
violation of any term of any such Authorizations (except as would not reasonably
be expected to have a Material Adverse Effect); (D) have not received written
notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product, operation or activity is in violation of
any Applicable Laws or Authorizations and has no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) have not received
written notice that any Governmental Authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such Governmental Authority is considering such action; and
(F) have filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were materially complete and
correct on the date filed (or were corrected or supplemented by a subsequent
submission).
 
(b) The studies, tests and preclinical and clinical trials conducted by or on
behalf of the Company and the Subsidiary were and, if still pending, are being
conducted in all material respects in accordance with experimental protocols,
procedures and controls pursuant to accepted professional scientific standards
and all Applicable Laws and Authorizations, including, without limitation, the
Federal Food, Drug and Cosmetic Act and implementing regulations at 21 C.F.R.
Parts 50, 54, 56, 58 and 312; the descriptions of the results of such studies,
tests and trials contained in the SEC Documents are accurate and complete in all
material respects and fairly present the data derived from such studies, tests
and trials; the Company is not aware of any studies, tests or trials the results
of which the Company believes reasonably call into question the study, test, or
trial results described or referred to in the SEC Documents when viewed in the
context in which such results are described and the clinical state of
development; and neither the Company nor the Subsidiary has received any notices
or correspondence from any Governmental Authority requiring the termination,
suspension or material modification of any studies, tests or preclinical or
clinical trials after they were initiated and which were conducted by or on
behalf of the Company or the Subsidiary.
 
3.21 Compliance with Health Care Laws. Neither the Company or the Subsidiary,
nor their respective officers, directors, employees, agents and contractors
(exercising their respective duties on behalf of the Company or the Subsidiary),
nor the Company’s or the Subsidiary’s business operations, is, or at any time
has been, in violation of any Health Care Laws, except where such violation
would not reasonably be expected to result in a Material Adverse Effect. “Health
Care Laws” shall mean (A) the federal Food, Drug and Cosmetic Act (21 U.S.C.
§321 et seq.), and the regulations promulgated thereunder, (B) all federal and
state fraud and abuse laws, including, without limitation, the federal
Anti-Kickback Statute (42 U.S.C. §1320a-7b(b)), the Stark Law (42 U.S.C.
§1395nn), the Civil False Claims Act (31 U.S.C. §3729 et seq.), the
Administrative False Claims Law (42 U.S.C. §1320a-7b(a)), the Anti-Inducement
Law (42 U.S.C. §1320a-7a(a)(5)), Sections 1320a-7 and 1320a-7a of Title 42 of
the United States Code and the regulations promulgated pursuant to such
statutes, (C) the administrative simplification provisions of the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C.
§§1320d-1320d-8), the regulations promulgated thereunder and comparable state
laws, (D) the Controlled Substances Act (21 U.S.C. §801 et seq.), (E) Titles
XVIII (42 U.S.C. §1395 et seq.) and XIX (42 U.S.C. §1396 et seq.) of the Social
Security Act and the regulations promulgated thereunder, (F) quality, safety and
accreditation standards and requirements of all applicable foreign or state laws
or regulatory bodies, and (G) any and all other applicable health care laws,
regulations, manual provisions, policies and administrative guidance, each of
(A) through (F) as may be amended from time to time.
 
3.22 Title to Property. The Company and the Subsidiary have good and marketable
title to all real property owned by the Company and the Subsidiary and good
title to all other properties owned by them, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except such as would not, singly or in the aggregate,
materially adversely affect the value of such property, and do not interfere
with the use made and proposed to be made of such property by the Company or the
Subsidiary; and all of the leases and subleases material to the business of the
Company and the Subsidiary, taken as a whole, and under which the Company or the
Subsidiary holds properties described in the SEC Documents, are in full force
and effect, and neither the Company nor the Subsidiary has any notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or the Subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or the
Subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.
 
3.23 Investment Company Act. The Company is not required, and upon the issuance
and sale of the Securities as contemplated hereunder, will not be required to
register as an “investment company” under the Investment Company Act of 1940, as
amended.
 
3.24 Environmental Laws. Except as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (A) neither the
Company nor the Subsidiary is in violation of any federal, state, local or
foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
“Hazardous Materials”) or to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials
(collectively, “Environmental Laws”), (B) the Company and the Subsidiary have
all permits, authorizations and approvals required under any applicable
Environmental Laws (except where the absence of such permits, authorizations and
approvals would not reasonably be expected to have a Material Adverse Effect)
and are each in compliance with their requirements in all material respects, (C)
there are no pending or, to the knowledge of the Company, threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or the
Subsidiary and (D) to the knowledge of the Company, there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against or affecting the Company or the
Subsidiary relating to Hazardous Materials or any Environmental Laws.
 
3.25 Registration Rights. There are no persons with registration rights or other
similar rights to have any securities registered pursuant to the SEC Documents
or otherwise registered by the Company under the Securities Act, except under
the Securities Purchase Agreement by and between the Company and the investors
listed on the signature pages thereto dated as of March 19, 2004 as amended on
March 26, 2004, which rights have been waived in connection with the
transactions contemplated under the Transaction Agreements.
 
3.26 ERISA. Each employee benefit plan, within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is or has been maintained, administered or contributed to by the Company or any
member of any group that includes or has included the Company (as determined
under Section 414(b), (c), (m), or (o) of the Internal Revenue Code of 1986, as
amended (the “Code”)) (a “Company Affiliate”) for their employees or former
employees has been maintained in compliance in all material respects with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Code to the knowledge of
the Company; no prohibited transaction, within the meaning of Section 406 of
ERISA or Section 4975 of the Code, has occurred with respect to any such plan,
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, there has not occurred any
“accumulated funding deficiency” within the meaning of Section 412 of the Code
or Section 302 of ERISA, respectively, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined as of the plan’s most recent actuarial report
using the actuarial assumptions set forth therein, and such actuarial
assumptions are reasonable in the aggregate. Neither the Company nor any Company
Affiliate has incurred or is reasonably expected to incur any liability to any
“multiemployer plan” within the meaning of Section 3(37) or 4001(a)(3) of ERISA.
Neither the Company nor any Company Affiliate has incurred or is reasonably
expected to incur any liability under any “welfare plan” within the meaning of
Section 3(1) of ERISA that provides benefits to retired or terminated employees
(other than as required by Section 4980B of the Code or Title I, Subtitle B,
Part 6 of ERISA).
 
3.27 Accounting Controls. The Company and the Subsidiary maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded value for assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.
 
3.28 Insurance. The Company and the Subsidiary carry, or are covered by,
insurance issued by insurers in such amounts and covering such risks as the
Company has determined is reasonably adequate for the conduct of its business
and the value of its properties and as is customary for companies engaged in
similar businesses in similar industries; and neither the Company nor the
Subsidiary have (i) received written notice from any insurer or agent of such
insurer that material capital improvements or other material expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business. All such insurance is outstanding and duly in force on the date
hereof.
 
3.29 Related Party Transactions. No relationship, direct or indirect, exists
between or among the Company or the Subsidiary, on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Company or the
Subsidiary, on the other, that is required by the Securities Act to be described
in the SEC Documents and that is not so described therein.
 
3.30 Foreign Corrupt Practices Act. Neither the Company nor the Subsidiary nor,
to the knowledge of the Company, any director, officer, agent, employee acting
on behalf of the Company or the Subsidiary has (A) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (B) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee from corporate funds;
(C) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (D) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.
 
3.31 Money Laundering Laws. The operations of the Company and the Subsidiary are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or the Subsidiary with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
 
3.32 Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the SEC Documents is not based on or derived
from sources that are reliable and accurate in all material respects.
 
3.33 Sarbanes-Oxley Act. There has been no failure on the part of the Company or
to the knowledge of the Company, on the part of any of the Company’s directors
or officers, in their capacities as such, to comply in all material respects
with any applicable provision of the Sarbanes-Oxley Act, including without
limitation Section 402 related to loans.
 
3.34 S-3 Eligibility. The Company is eligible to use Form S-3 to register the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) for resale by the Purchasers as
 
3.35 contemplated by the Registration Rights Agreement, according to the
eligibility requirements for the use of Form S-3 in transactions involving
secondary offerings as set forth in General Instructions I.A, II.B.3 and
II.B.4(a)(3) of Form S-3.
 
3.36 Insider Trading. The Company has a written insider trading policy
applicable to all officers and directors of the Company.
 
3.37 Taxes. The Company the Subsidiary have timely filed all federal, state,
local and foreign income and franchise tax returns required to be filed and are
not in default in the payment of any taxes which were payable pursuant to said
returns or any assessments with respect thereto, other than any which the
Company or the Subsidiary are contesting in good faith or which are not
material. There is no pending dispute with any taxing authority relating to any
of such returns and the Company has no knowledge of any proposed liability for
any tax to be imposed upon the properties or assets of the Company or the
Subsidiary for which there is not an adequate reserve reflected in the Company’s
financial statements included in the SEC Documents.
 
3.38 Stock Options. All Company options have been appropriately authorized by
the board of directors of the Company or an appropriate committee thereof,
including approval of the option exercise price or the methodology for
determining the option exercise price and the substantive option terms. All
Company options reflect the fair market value of the Company’s Common Stock as
determined under Section 409A of the Code on the date the option was granted
(within the meaning of Treasury Regulation §1.421-1(c)). No Company options have
been retroactively granted, or the exercise price of any Company option
determined retroactively. All Company options have been properly accounted for
by the Company in accordance with GAAP, and no change is expected in respect of
any prior Company Financial Statement relating to expenses for stock
compensation. There is no pending audit, investigation or inquiry by any
governmental agency or by the Company with respect to the Company’s stock option
granting practices or other equity compensation practices.
 
3.39 Listing on Nasdaq Global Market. The Common Stock of the Company is listed
on the Nasdaq Global Market under the ticker symbol “NRGN.” The Company has not
received any notice that it is not in compliance with the listing requirements
of the Nasdaq Global Market. The Company is, and has no reason to believe that
it will not in the foreseeable future continue to be (except as a result of
minimum trading price requirements), in compliance with all such listing
requirements. There are no affiliations with FINRA among the Company’s officers
or directors or, to the Company’s knowledge, any of the Company’s 5%-or-greater
security holders.  The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated herein and compliance by the
Company with its obligations hereunder will not cause the Company to fail to be
in compliance with the listing requirements of the Nasdaq Global Market.
 
3.40 No Manipulation of Common Stock. The Company has not taken any action
outside the ordinary course of business designed to or that might reasonably be
expected to cause or result in unlawful manipulation of the price of the Common
Stock to facilitate the sale or resale of the Shares or the Exchange Shares.
 
3.41 Vote Required. A quorum of the holders of the outstanding Common Stock,
represented in person or by proxy, is necessary to hold a meeting of the
Company’s stockholders to approve the Exchange contemplated by both this
Agreement and by the Certificate of Designations, and a vote of the majority of
the holders of the outstanding Common Stock, whether in person or by proxy, is
required to approve the Exchange contemplated by both this Agreement and by the
Certificate of Designations.  No other vote of the holders of any class or
series of the Company securities is necessary to approve the transaction
documents and the transactions contemplated hereby and thereby.
 
3.42 
 
3.43 Brokers or Finders.  Except for Pacific Growth Equities, LLC, Leerink Swann
LLC, Oppenheimer & Co. and Merriman Curhan Ford & Co. (the “Placement Agents”),
the Company has not dealt with any broker or finder in connection with the
transactions contemplated by this Agreement, and, except for certain fees and
expenses payable by the Company to the Placement Agents, the Company has not
incurred, and shall not incur, directly or indirectly, any liability for any
brokerage or finders’ fees or agents commissions or any similar charges in
connection with this Agreement or any transaction contemplated hereby.
 
3.44 Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties under Section 5, the offer and sale of the Shares
to the Purchasers as contemplated hereby is exempt from the registration
requirements of the Securities Act.
 
3.45 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Agreements, and
the information set forth on the Disclosure Schedule, the Company represents,
covenants and agrees that neither it nor any other person acting on its behalf
has provided any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information.  The Company
understands and confirms that each Purchaser shall be relying on the foregoing
representation and covenant in effecting transactions in securities of the
Company.
 
4.  
Representations and Warranties of the Purchasers.

 
Each Purchaser severally for itself, and not jointly with the other Purchasers,
represents and warrants to the Company as follows:
 
4.1 Authorization.  All action on the part of such Purchaser and, if applicable,
its officers, directors and shareholders necessary for the authorization,
execution, delivery and performance of the Transaction Agreements and the
consummation of the transactions contemplated therein has been taken.  When
executed and delivered, each of the Transaction Agreements will constitute the
legal, valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its terms, except as such may be limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
generally and by general equitable principles.  Such Purchaser has all requisite
corporate power to enter into each of the Transaction Agreements and to carry
out and perform its obligations under the terms of the Transaction
Agreements.  Such Purchaser has the knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Shares and has the ability to bear the economic risks of an
investment in the Shares for an indefinite period of time.  The Purchaser
acknowledges that the Placement Agents have made no representations or
warranties regarding the Company; the Purchaser agrees that neither the
Placement Agents nor any of their respective controlling persons, affiliates,
directors, officers, employees or consultants shall have any liability to the
Purchaser or any person asserting claims on behalf of or in right of the
Purchaser for any losses, claims, damages, liabilities or expenses arising out
of or relating to this Agreement or the Purchaser’s purchase of Shares.
 
4.2 Purchase Entirely for Own Account.  Such Purchaser is acquiring the
Securities being purchased by it hereunder for investment, for its own account,
and not for resale or with a view to distribution thereof in violation of the
Securities Act. Such Purchaser has not entered into an agreement or
understanding with any other party to resell or distribute such shares.
 
4.3 Investor Status; Etc.  Such Purchaser certifies and represents to the
Company that it is an “Accredited Investor” as defined in Rule 501 of Regulation
D promulgated under the Securities Act and
 
4.4 was not organized for the purpose of acquiring the Securities.  Such
Purchaser’s financial condition is such that it is able to bear the risk of
holding the Securities for an indefinite period of time and the risk of loss of
its entire investment.  Such Purchaser has received, reviewed and considered all
information it deems necessary in making an informed decision to make an
investment in the Securities and has been afforded the opportunity to ask
questions of and receive answers from the management of the Company concerning
this investment and has sufficient knowledge and experience in investing in
companies similar to the Company in terms of the Company’s stage of development
so as to be able to evaluate the risks and merits of its investment in the
Company.
 
4.5 Confidential Information.  Each Purchaser understands that the existence and
nature of this offering and the Transaction Agreements, is strictly confidential
and proprietary to the Company and is being submitted to the Purchaser solely
for such Purchaser’s confidential use in connection with its investment decision
regarding the Securities.  Such Purchaser agrees to use such information for the
sole purpose of evaluating a possible investment in the Securities and such
Purchaser hereby acknowledges that it is prohibited from reproducing or
distributing the Transaction Agreements, or any other offering materials, in
whole or in part, or divulging or discussing any of their contents except for
use internally and by its legal counsel and except as required by law or legal
process.  Such Purchaser understands that the federal securities laws prohibit
any person who possesses material nonpublic information about a company from
trading in securities of such company.  Such Purchaser understands that the
Company deems the information in the Disclosure Schedule delivered herewith to
be material nonpublic information.
 
4.6 Securities Not Registered.  Such Purchaser understands that the Securities
have not been registered under the Securities Act, by reason of their issuance
by the Company in a transaction exempt from the registration requirements of the
Securities Act, and that the Securities must continue to be held by such
Purchaser unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration.  The Purchaser understands
that the exemptions from registration afforded by Rule 144 (the provisions of
which are known to it) promulgated under the Securities Act depend on the
satisfaction of various conditions, and that, if applicable, Rule 144 may afford
the basis for sales only in limited amounts.
 
4.7 No Conflict.  The execution and delivery of the Transaction Agreements by
such Purchaser and the consummation of the transactions contemplated thereby
will not conflict with or result in any violation of or default by such
Purchaser (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
a loss of a material benefit under (i) any provision of the organizational
documents of such Purchaser, (ii) any material agreement or instrument, permit,
franchise, or license or (iii) any judgment, order, statute, law, ordinance,
rule or regulations, applicable to such Purchaser or its respective properties
or assets.
 
4.8 Consents.  All consents, approvals, orders and authorizations required on
the part of such Purchaser in connection with the execution, delivery or
performance of this Agreement and the consummation of the transactions
contemplated herein have been obtained and are effective as of the Closing Date.
 
5.  
Conditions Precedent.

 
5.1 Conditions to the Obligation of the Purchasers to Consummate the
Closing.  The obligation of each Purchaser to consummate the Closing and to
purchase and pay for the Units being purchased by it pursuant to this Agreement
is subject to the satisfaction of the following conditions precedent:
 
5.2 The representations and warranties of the Company contained herein shall be
true and correct on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date (it being understood and agreed by
each Purchaser that, in the case of any representation and warranty of the
Company contained herein which is not hereinabove qualified by application
thereto of a materiality standard, such representation and warranty need be true
and correct only in all material respects in order to satisfy as to such
representation or warranty the condition precedent set forth in the foregoing
provisions of this Section 5.1(a)).
 
(a) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Units and the consummation of the other transactions
contemplated herein to be consummated on or prior to the Closing Date, all of
which shall be in full force and effect.
 
(b) The Registration Rights Agreement shall have been executed and delivered by
the Company.
 
(c) In connection with the issuance of the Shares and the transactions
contemplated hereby, the Company shall have submitted or shall submit on the
date hereof to the NASDAQ Stock Market a “Notification Form: Listing of
Additional Shares” as well as any necessary supporting documentation.
 
(d) The Company shall not be in breach of any of its obligations under any of
the Transaction Agreements and shall have performed all obligations and
conditions herein and therein required to be performed or observed by the
Company on or prior to the Closing Date.
 
(e) The Certificate of Designations shall have been filed with the Secretary of
State of the State of Delaware and shall continue to be in full force and effect
as of the Closing Date.
 
(f) There shall be no effective injunction, writ, preliminary restraining order
or any order of any nature issued by a court of competent jurisdiction directing
that the transactions provided for herein or any of them not be consummated as
herein provided.
 
(g) The purchase of and payment for the Units by the Purchasers shall not be
prohibited by any law or governmental order or regulation.  All necessary
consents, approvals, licenses, permits, orders and authorizations of, or
registrations, declarations and filings with, any governmental or administrative
agency or of any other person with respect to any of the transactions
contemplated hereby shall have been duly obtained or made and shall be in full
force and effect.
 
(h) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the Closing
shall be satisfactory in form and substance to such Purchaser, the Purchasers
shall have received an opinion of legal counsel to the Company substantially in
the form of Exhibit E attached hereto, and such Purchaser shall have received
such certificates of the Company’s officers certifying the conditions specified
in Section 5.1(a) above.
 
(i) No stop order or suspension of trading shall have been imposed by the NASDAQ
Stock Market, the SEC or any other governmental regulatory body with respect to
public trading in the Common Stock.
 
5.3 Conditions to the Obligation of the Company to Consummate the Closing.  The
obligation of the Company to consummate the Closing and to issue and sell to
each of the Purchasers the Units to be purchased by it at the Closing is subject
to the satisfaction of the following conditions precedent:
 
5.4 The representations and warranties contained herein of such Purchaser shall
be true and correct on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date (it being understood and agreed by
the Company that, in the case of any representation and warranty of each
Purchaser contained herein which is not hereinabove qualified by application
thereto of a materiality standard, such representation and warranty need be true
and correct only in all material respects in order to satisfy as to such
representation or warranty the condition precedent set forth in the foregoing
provisions of this Section 5.2(a)).
 
(a) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Units and the consummation of the other transactions
contemplated herein to be consummated on or prior to the Closing Date, all of
which shall be in full force and effect.
 
(b) The Registration Rights Agreement shall have been executed and delivered by
each Purchaser.
 
(c) The Purchasers shall have performed all obligations and conditions herein
required to be performed or observed by the Purchasers on or prior to the
Closing Date.
 
(d) There shall be no effective injunction, writ, preliminary restraining order
or any order of any nature issued by a court of competent jurisdiction directing
that the transactions provided for herein or any of them not be consummated as
herein provided.
 
(e) The sale of the Units by the Company shall not be prohibited by any law or
governmental order or regulation.  All necessary consents, approvals, licenses,
permits, orders and authorizations of, or registrations, declarations and
filings with, any governmental or administrative agency or of any other person
with respect to any of the transactions contemplated hereby shall have been duly
obtained or made and shall be in full force and effect.
 
(f) Each of the Purchasers shall have executed and delivered to the Company an
Investor Questionnaire, in the form attached hereto as Appendix I, pursuant to
which each such Purchaser shall provide information necessary to confirm each
such Purchaser’s status as an “accredited investor” (as such term is defined in
Rule 501 promulgated under the Securities Act) and to enable the Company to
comply with the Registration Rights Agreement.
 
(g) [intentionally omitted]
 
(h) All instruments and corporate proceedings in connection with the
transactions contemplated by this Agreement to be consummated at the Closing
shall be satisfactory in form and substance to the Company, and the Company
shall have received counterpart originals, or certified or other copies of all
documents, including without limitation records of corporate or other
proceedings, which it may have reasonably requested in connection therewith.
 
6.  
Transfer, Legends.

 
6.1 Securities Law Transfer Restrictions.
 
(a) Each Purchaser understands that the Securities have not been registered
under the Securities Act or any state securities laws, and each Purchaser agrees
that it will not dispose of the Securities unless (a) the resale of the
Securities is registered under the Securities Act, or (b) such registration is
not required under the Securities Act or any applicable state securities law due
to the
 
(b) applicability of an exemption therefrom.  In that connection, such Purchaser
is aware of Rule 144 under the Securities Act and the restrictions imposed
thereby.
 
(c) Each Purchaser acknowledges that no action has been or will be taken in any
jurisdiction outside the United States by the Company or the Placement Agents
that would permit an offering of the Securities, or possession or distribution
of offering materials in connection with the issue of Securities, in any
jurisdiction outside of the United States where action for that purpose is
required.  Each Purchaser outside the United States will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense.
 
6.2 Legends.
 
(a) Each certificate representing any of the Securities shall be endorsed with
the legends set forth below, and each Purchaser covenants that, except to the
extent such restrictions are waived by the Company, it shall not transfer the
Securities represented by any such certificate without complying with the
restrictions on transfer described in this Agreement and the legends endorsed on
such certificate:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
UNDER SAID ACT AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS
EXEMPT FROM SAID ACT. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES. ”
 
(b) After the earlier of: (i) the effectiveness of any Registration Statement
and receipt by the Company of a Purchaser’s written confirmation that the
Exchange Shares or Warrant Shares covered thereby will not be disposed of except
in compliance with the prospectus delivery requirements of the Securities Act;
or (ii) Rule 144 under the Securities Act becoming available to a Purchaser, the
Company shall, upon such Purchaser’s written request, promptly deliver to the
transfer agent for the Common Stock (the “Transfer Agent”) irrevocable
instructions that the Transfer Agent shall reissue a certificate representing
shares of Common Stock without legends upon receipt by such Transfer Agent of
the legended certificates for such shares.  From and after the earlier of such
dates, upon a Purchaser’s written request, the Company shall promptly, and in
any event within 3 business days of receipt of such certificates, cause
certificates evidencing the Purchaser’s Securities to be replaced with
certificates which do not bear such restrictive legends, and Securities
subsequently issued, including upon exercise of the Warrants, shall not bear
such restrictive legends.  If the Securities may be issued without restrictive
legends, the Company shall use its commercially reasonable best efforts to
deliver, or cause to be delivered, Securities electronically through the
Depository Trust and Clearing Corporation or another established clearing
corporation performing similar functions, if available.  If (1) an unlegended
certificate is not delivered to a Purchaser within three (3) Business Days of
submission by that Purchaser of a legended certificate and supporting
documentation to the Transfer Agent as provided above as a result of a breach of
the Company’s covenants above and (2) prior to the time such unlegended
certificate is received by the Purchaser, the Purchaser, or any third party on
behalf of such Purchaser or for the
 
(c) Purchaser’s account, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Purchaser of
shares represented by such certificate (a “Buy-In”), then the Company shall pay
in cash to the Purchaser (for costs incurred either directly by such Purchaser
or on behalf of a third party) the amount by which the total purchase price paid
for Common Stock as a result of the Buy-In (including brokerage commissions, if
any) exceeds the proceeds received by such Purchaser as a result of the sale to
which such Buy-In relates.  The Purchaser shall provide the Company written
notice indicating the amounts payable to the Purchaser in respect of the Buy-In.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Purchasers.  Notwithstanding the foregoing, the Company’s obligation to issue
unlegended certificates pursuant to this Paragraph 6.2(b) shall be excused, and
the Purchaser shall have no Buy-In rights in respect thereto, if: (i) the SEC
promulgates any rule or interpretation expressly prohibiting removal of legends
in such circumstances; (ii) the SEC or other regulatory authority instructs the
Company or its transfer agent not to remove such legends; or (iii) the SEC makes
it a condition to the effectiveness of any Registration Statement to that the
Company continue to keep such legends in place.
 
(d) The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.
 
7.  
Covenants and Agreements of the Company.

 
7.1 No Conflicting Agreements.  The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Purchasers under the
Transaction Agreements.
 
7.2 Compliance with Laws.  The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities.
 
7.3 Listing of Exchange Shares and Warrant Shares and Related Matters.  Subject
to official notice of issuance, the Company shall take all necessary action to
cause the Exchange Shares and Warrant Shares to be listed on the Nasdaq Global
Market no later than the issuance date for such Exchange Shares and Warrant
Shares.  In addition, if the Company applies to have shares of its Common Stock
or other securities traded on any other principal stock exchange or market, the
Company shall include in such application the Exchange Shares and Warrant Shares
and will take such other action as is necessary to cause such Exchange Shares
and Warrant Shares to be so listed.  The Company will use best efforts to
continue the listing and trading of its Common Stock on the Nasdaq Global Market
and, in accordance, therewith, will use best efforts to comply in all respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of such market or exchange, as applicable.
 
7.4 Proxy Statement; Stockholders Meeting.
 
(a) On or before the 120th day following the Closing (the “Stockholders Meeting
Deadline”), the Company shall hold a meeting of its stockholders (which meeting
may be an annual or special meeting) (the “Stockholders Meeting”) at which the
Company shall seek, and use its best efforts to obtain, approval from the
Company’s stockholders for: (i) amendments to the Company’s Certificate of
Incorporation to increase the total number of shares of Common Stock authorized
for issuance by the Company to not less than 100,000,000 shares; (ii) the
Exchange; and (iii) any stockholder approvals required by the listing standards
of the Nasdaq Global Market (together, the “Proposals”).  In connection
therewith, the Company will prepare and promptly file with the SEC proxy
materials (including a proxy statement and form of proxy) for use at the
Stockholders Meeting and, after receiving and promptly responding to any
comments of the SEC thereon, shall promptly mail such proxy materials to the
stockholders of the Company.  Each Purchaser shall promptly furnish in writing
to the Company such information relating to such Purchaser and its investment in
the Company as the Company may reasonably request for inclusion in the Proxy
Statement.  The Company will comply with Section 14(a) of the Exchange Act and
the rules promulgated thereunder in relation to any proxy statement (as amended
or supplemented, the “Proxy Statement”) and any form of proxy to be sent to the
stockholders of the Company in connection with the Stockholders Meeting, and the
Proxy Statement shall not, on the date that the Proxy Statement (or any
amendment thereof or supplement thereto) is first mailed to stockholders or at
the time of the Stockholders Meeting, contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein not false or misleading, or omit to state any material
fact necessary to correct any statement in any earlier communication with
respect to the solicitation of proxies or the Stockholders Meeting which has
become false or misleading.  If the Company should discover at any time prior to
the Stockholders Meeting, any event relating to the Company or the Subsidiary or
any of their respective affiliates, officers or directors that is required to be
set forth in a supplement or amendment to the Proxy Statement, in addition to
the Company’s obligations under the Exchange Act, the Company will promptly
inform the Purchasers thereof.
 
(b) Subject to their fiduciary obligations under applicable law (as determined
in good faith by the Company’s Board of Directors after consultation with the
Company’s outside counsel), the Company’s Board of Directors shall recommend to
the Company’s stockholders that the stockholders vote in favor of the Proposals
(the “Company Board Recommendation”) and take all commercially reasonable action
to solicit the approval of the stockholders for the Proposals unless the Board
of Directors shall have modified, amended or withdrawn the Company Board
Recommendation pursuant to the provisions of the immediately succeeding
sentence.  Whether or not the Company’s Board of Directors modifies, amends or
withdraws the Company Board Recommendation pursuant to the immediately preceding
sentence, the Company shall, in accordance with Section 146 of the Delaware
General Corporation Law and the provisions of its Certificate of Incorporation
and Bylaws, (i) take all action necessary to convene the Stockholders Meeting on
or prior to the Stockholders Meeting Deadline, to consider and vote upon the
approval of the Proposals and (ii) submit the Proposals at the Stockholders
Meeting to the stockholders of the Company for their approval.
 
(c) The Company and the Purchasers hereby declare that it is impossible to
measure in money the damages which will accrue to the parties hereto by reason
of the failure of any party to perform any of its obligations set forth in this
Section 7.3. Therefore, the Purchasers shall have the right to specific
performance of such obligations, and if the Purchasers shall institute any
action or proceeding to enforce the provisions hereof, the Company hereby waives
the claim or defense that the party instituting such action or proceeding has an
adequate remedy at law.
 
7.5 Equal Treatment of Purchasers.  No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Agreements or in
 
7.6 consideration of the exchange, redemption or repurchase of any Security
unless the same consideration is also offered to all of the parties to the
Transaction Agreements.  For clarification purposes, this provision constitutes
a separate right granted to each Purchaser by the Company and negotiated
separately by each Purchaser, and is intended for the Company to treat the
Purchasers as a class and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.
 
7.7 HSR Filing. If required, the Company and any required Purchaser shall (i) as
soon as practicable after the date of the Exchange, but in no event later than
20 days following the Exchange, file Notification and Report Forms under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
with the Federal Trade Commission relating to the transaction contemplated by
this Agreement, (ii) use their best efforts to respond as promptly as
practicable to all inquiries received from the Federal Trade Commission for
additional information or documentation and (iii) request that the waiting
period under the HSR Act be terminated early.
 
7.8 Covenants Pending Closing. The Company shall use its reasonable efforts to
fulfill or obtain the fulfillment of the conditions to the Closing as promptly
as practicable.
 
7.9 Tax Covenants. The Purchasers and the Company agree not to treat the Shares
as “preferred stock” within the meaning of Treasury Regulation Section 1.305-5
for United States income tax purposes. Based upon the terms of the Shares as of
the Closing Date, the Company shall report dividend income for federal, and any
applicable state and local income tax purposes to the Purchasers solely to the
extent that cash dividends are paid on the Shares. Neither the Company nor the
Purchasers shall take any position contrary to the foregoing on any tax return.
Notwithstanding the foregoing, neither the Purchasers nor the Company shall be
required to take any action pursuant to this Section 7.8 if doing so would be
reasonably likely, based upon advice of the Company’s tax advisers, to be
unfounded, unlawful or potentially subject the Purchasers or the Company to a
material penalty.
 
8.  
Termination of Obligations to Effect the Closing.

 
8.1 The obligations of the Company, on the one hand, and the Purchasers, on the
other hand, to effect the Closing shall terminate as follows:
 
(a) Upon the mutual written consent of the Company and the Majority Purchasers;
 
(b) By the Company if any of the conditions set forth in Section 5.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;
 
(c) By any Purchaser (with respect to itself only) if any of the conditions set
forth in Section 5.1 shall have become incapable of fulfillment, and shall not
have been waived by the Purchaser; or
 
(d) By either the Company or any Purchaser (with respect to itself only) if the
Closing has not occurred on or prior to 7th Business Day following the date of
this Agreement;
 
provided, however, that, except in the case of clause (a) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Agreements if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.
 
In the event of termination by any Purchaser of its obligations to effect the
Closing pursuant to this Section 8 (such Purchaser, a “Non-Participating
Purchaser”), written notice thereof shall forthwith be given by the
Non-Participating Purchaser to the Company and the other Purchasers, and each
other Purchaser shall have the right (but not the obligation) to purchase a pro
rata portion of the Non-Participating Purchaser’s allocated portion of the total
number of Units to be acquired by all Purchasers under this Agreement (or such
greater portion of the Non-Participating Purchaser’s allocated portion of the
Units as otherwise agreed to among each of the other Purchasers electing to
purchase a portion of the Non-Participating Purchaser’s allocated portion of the
Units).  Nothing in this Section 8 shall be deemed to terminate the Company’s
other obligations hereunder of under the other Transaction Agreements (including
the Company’s obligations under Section 7 hereof), or to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Agreements.
 
9.  
Miscellaneous Provisions.

 
9.1 Public Statements or Releases.  Except as set forth below, no public release
or announcement concerning the transactions contemplated hereby shall be issued
by the Company or the Purchasers without the prior consent of the Company (in
the case of a release or announcement by the Purchasers) or the Majority
Purchasers (in the case of a release or announcement by the Company) (which
consents shall not be unreasonably withheld), except as such release or
announcement may be required by law or the applicable rules or regulations of
any securities exchange or securities market, in which case the Company or the
Purchasers, as the case may be, shall allow the Purchasers or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance.  By 9:30 a.m. (New York City time) on April 9, 2008, the Company shall
issue a press release disclosing the transactions contemplated by this Agreement
and the information on the Disclosure Schedule.  In addition, the Company will
make such other filings and notices relating to the Transaction Agreements and
the transactions contemplated thereby in the manner and time required by the SEC
or the Nasdaq Global Market.
 
9.2 Further Assurances.  Each party agrees to cooperate fully with the other
party and to execute such further instruments, documents and agreements and to
give such further written assurances, as may be reasonably requested by the
other party to better evidence and reflect the transactions described herein and
contemplated hereby, and to carry into effect the intents and purposes of this
Agreement.
 
9.3 Rights Cumulative.  Each and all of the various rights, powers and remedies
of the parties shall be considered to be cumulative with and in addition to any
other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Agreement.  The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.
 
9.4 Pronouns.  All pronouns or any variation thereof shall be deemed to refer to
the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.
 
9.5 Notices.  Any notices, reports or other correspondence (hereinafter
collectively referred to as “correspondence”) required or permitted to be given
hereunder shall be in writing and shall be sent by postage prepaid first class
mail, courier or telecopy or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder, and shall be
deemed sufficient upon receipt when delivered personally or by courier,
overnight delivery service or confirmed facsimile, or three business days after
being deposited in the regular mail as certified or registered mail (airmail if
sent internationally) with postage prepaid, if such notice is addressed to the
party to be notified at such party’s address or facsimile number as set forth
below:
 
9.6 All correspondence to the Company shall be addressed as follows:
 
Neurogen Corporation
35 NE Industrial Road
Branford, CT 06405
ATTN: Stephen R. Davis, President and Chief Executive Officer


with a copy (not constituting notice) addressed to:
 
Latham & Watkins LLP
650 Town Center Drive, 20th Floor
Costa Mesa, CA 92626-1925
ATTN: B. Shayne Kennedy, Esq.


(a) All correspondence to any Purchaser shall be sent to such Purchaser at the
address set forth in Exhibit A.
 
(b) Any entity may change the address to which correspondence to it is to be
addressed by written notification as provided for herein.
 
9.7 Captions.  The captions and paragraph headings of this Agreement are solely
for the convenience of reference and shall not affect its interpretation.
 
9.8 Severability.  Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.
 
9.9 Governing Law. THIS AGREEMENT (INCLUDING ANY CLAIM OR CONTROVERSY ARISING
OUT OF OR RELATING TO THIS AGREEMENT) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
9.10 Amendments. This Agreement may not be amended or modified except pursuant
to an instrument in writing signed by the Company and the Majority Purchasers.
 
9.11 Waiver.  No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.
 
9.12 Expenses.  Each party will bear its own costs and expenses in connection
with this Agreement.
 
9.13 Assignment.  The rights and obligations of the parties hereto shall inure
to the benefit of and shall be binding upon the authorized successors and
permitted assigns of each party.  No party may assign its rights or obligations
under this Agreement or designate another person: (i) to perform all or part of
its obligations under this Agreement; or (ii) to have all or part of its rights
and benefits under this Agreement, in each case without the prior written
consent of the other party, provided, however, that a
 
9.14 Purchaser may assign its rights hereunder with respect to any Securities
transferred to a “Qualified Holder” pursuant to and in compliance with Section
13 of the Registration Rights Agreement, and may designate such Qualified Holder
to perform the duties of the Purchaser hereunder with respect to such
transferred Units; provided, further that irrespective of such transfer and
designation the Purchaser shall remain obligated hereunder with respect to all
of such Purchaser’s purchased Units.  In the event of any assignment in
accordance with the terms of this Agreement, the assignee shall specifically
assume and be bound by the provisions of the Agreement by executing and agreeing
to an assumption agreement reasonably acceptable to the other party.
 
9.15 Survival.  The respective representations and warranties given by the
parties hereto, and the other covenants and agreements contained herein required
to be performed prior to Closing, shall survive the Closing Date and the
consummation of the transactions contemplated herein for a period of two years
and the other covenants and agreements contained herein shall survive
indefinitely, without regard to any investigation made by any party.
 
9.16 Limitation on Enforcement of Remedies. The Company hereby agrees that it
will not assert against the limited partners of any of the Purchasers any claim
it may have under this Agreement by reason of any failure or alleged failure by
such Purchaser to meet its obligations hereunder.
 
9.17 No Effect on Securities Purchase Agreement. Notwithstanding anything to the
contrary in this Agreement, all of the terms, covenants, agreements, conditions
and provisions of that certain Securities Purchase Agreement, dated as of March
19, 2004, as amended on March 26, 2004, by and between the Company and each of
the investors listed on the signature pages thereto, including any rights of any
Purchaser that currently holds shares of Common Stock that were purchased
thereunder, shall remain in full force and effect in accordance with their
terms.
 
9.18 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
 
9.19 Entire Agreement.  This Agreement and the Registration Rights Agreement
constitute the entire agreement between the parties hereto respecting the
subject matter hereof and supersede all prior agreements, negotiations,
understandings, representations and statements respecting the subject matter
hereof, whether written or oral.  No modification, alteration, waiver or change
in any of the terms of this Agreement shall be valid or binding upon the parties
hereto unless made in writing and duly executed by the Company and the Majority
Purchasers.
 
[Signature Pages Follow]
 
IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.
 


 
NEUROGEN CORPORATION




By:         /s/ STEPHEN R. DAVIS            
Name:           Stephen R. Davis
Title:             President and Chief Executive Officer


 


 
THE PURCHASER’S SIGNATURE TO THE INVESTOR QUESTIONNAIRE DATED OF EVEN DATE
HEREWITH SHALL CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS SECURITIES PURCHASE
AGREEMENT.
 
Exhibit A
 
SCHEDULE OF PURCHASERS
 
Purchaser Name and Address
Number of Units to be Purchased
Aggregate Purchase Price
Warburg
192,307
$5,999,978.40
Tang Capital Mgmt
128,205
$3,999,996.00
Baker Brothers
117,628
$3,669,993.60
Orbimed
96,154
$3,000,004.80
Domain
96,154
$3,000,004.80
Tisch Family/Tommy Tisch
96,154
$3,000,004.80
Special Situations
96,154
$3,000,004.80
Chartwell
64,103
$2,000,013.60
Perceptive Life
38,462
$1,200,014.40
PGEM
22,437
$700,034.40
Griffin Capital
16,025
$499,980.00
Mr X Board Member
9,615
$299,988.00
Clarion
8,013
$250,005.60



 


 
Exhibit B
 
FORM OF WARRANT
 
Exhibit C
 
REGISTRATION RIGHTS AGREEMENT
 
Exhibit D
 
CERTIFICATE OF DESIGNATIONS
 
Exhibit E
 
FORM OF LEGAL OPINION
 
Appendix I
 
DISCLOSURE SCHEDULE
 
This is the Disclosure Schedule referred to in the Securities Purchase Agreement
(the “Agreement”), dated as of April 7, 2008, by and among Neurogen Corpration,
a Delaware corporation (the “Company”) and the several purchasers named on
Exhibit A thereto.  Capitalized terms not defined in this Disclosure Schedule
shall have the meanings ascribed to such terms in the Agreement.  It is
understood and agreed that (i) the disclosure of any fact or item in any section
of the Disclosure Schedule shall be deemed disclosure with respect to any
Section or subsection of the Agreement to which the relevance of such
information is reasonably apparent on its face and (ii) the disclosure of any
matter or item in the Disclosure Schedule shall not be deemed to constitute an
acknowledgement that such matter or item is required to be disclosed therein or
is material to a representation or warranty set forth in the Agreement and shall
not be used as a basis for interpreting the terms “material,” “materially,”
“materiality” or “Material Adverse Effect” or any word or phrase of similar
import and does not mean that such matter or item would, alone or together with
any other matter or item, reasonably be expected to have a Material Adverse
Effect.
 
Matters reflected in the Disclosure Schedule are not necessarily limited to
matters required by the Agreement to be reflected in the Disclosure
Schedule.  Such additional matters are set forth for informational purposes and
do not necessarily include other matters of a similar nature.  In no event shall
the listing of such matters in the Disclosure Schedule be deemed or interpreted
to expand the scope of the Company’s representations and warranties contained in
the Agreement.
 


Proposed Reduction in Work Force


On February 6, 2008 the Company announced that it had reduced its workforce by
approximately 70 employees, as part of a restructuring plan to focus the
Company’s resources on its advancing of clinical assets. Affected employees will
be eligible for a severance package that includes severance pay, continuation of
benefits and outplacement services.  The Company estimates that the aggregate
restructuring charges associated with the reduction will be approximately $2.5
million of which the majority will be paid in the first and second quarters of
2008. This estimate includes, for employees whose positions are being
eliminated, approximately $1.0 million in salaries and benefits for the period
of time between notification that their position is being eliminated and their
actual termination.


The Company is contemplating and may imminently publicly announce a further
reduction in its work force by approximately 45 employees.  Following such a
reduction the Company would have approximately 30 employees, all dedicated to
programs in drug development or administration.  The purpose of this further
reduction would be to focus the Company’s resources on its development programs
for insomnia, anxiety, Parkinson’s disease and Restless Legs Syndrome.  This
reduction in work force would entail an elimination of the Company’s research
function.  The Company would also defer clinical trials that were previously
contemplated in 2008 for schizophrenia.  Affected employees will be eligible for
a severance package that includes severance pay, continuation of benefits and
outplacement services.  The Company currently estimates that the aggregate
restructuring charges associated with such a reduction would be approximately
$2.5 million of which the majority would be paid in the second and third
quarters of 2008. This estimate includes, approximately $0.9 for three
executives with employment contracts that include pre-specified severance terms
and, for employees whose positions would be eliminated, approximately $0.8
million in salaries and benefits for the period of time between notification
that their position is being eliminated and their actual termination.  The
Company expects that it may take a non-cash charge to write down the value of
certain property, plant and equipment associated with its research operations
but cannot predict at this time the amount of any such write down.